UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended October 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52755 ENHANCE SKIN PRODUCTS INC. (Exact name of registrant as specified in its charter) Nevada 84-1724410 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 695 South Colorado Boulevard, Suite 400, Denver, Colorado 80246 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:416-644-8318 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox Number of shares outstanding of the registrant's class of common stock as of December 14, 2010: 51,750,000 1 FORWARD-LOOKING STATEMENTS THIS QUARTERLY REPORT ON FORM 10-Q CONTAINS PREDICTIONS, PROJECTIONS AND OTHER STATEMENTS ABOUT THE FUTURE THAT ARE INTENDED TO BE "FORWARD-LOOKING STATEMENTS" WITHIN THE MEANING OF SECTION 21E OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (COLLECTIVELY, "FORWARD-LOOKING STATEMENTS"). FORWARD LOOKING STATEMENTS INVOLVE RISKS AND UNCERTAINTIES. A NUMBER OF IMPORTANT FACTORS COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE IN THE FORWARD-LOOKING STATEMENTS. IN ASSESSING FORWARD-LOOKING STATEMENTS CONTAINED IN THIS QUARTERLY REPORT ON FORM 10-Q, READERS ARE URGED TO READ CAREFULLY ALL CAUTIONARY STATEMENTS- INCLUDING THOSE CONTAINED IN OTHER SECTIONS OF THIS QUARTERLY REPORT ON FORM 10-Q. AMONG SAID RISKS AND UNCERTAINTIES IS THE RISK THAT THE COMPANY WILL NOT SUCCESSFULLY EXECUTE ITS BUSINESS PLAN, THAT ITS MANAGEMENT IS ADEQUATE TO CARRY OUT ITS BUSINESS PLAN AND THAT THERE WILL BE ADEQUATE CAPITAL OR THEY MAY BE UNSUCCESSUFL FOR TECHNICAL, ECONOMIC OR OTHER REASONS. PART I - FINANCIAL INFORMATION ITEM 1. Financial Statements. Page Number Balance Sheets 3 Statements of Operations 4 Statement of Stockholder's Equity 5 Statements of Cash Flows 6 Notes to the Financial Statements 7 2 ENHANCE SKIN PRODUCTS INC. formerly Zeezoo Software Corp. CONSOLIDATED CONDENSED BALANCE SHEETS Unaudited (unaudited) October 31 April 30 ASSETS Current Cash $ $ Accounts receivable - Sales tax receivable Prepaids & deposits Inventory Total current assets Other assets Intangible assets net of amortization of $15,213 and $10,143 respectively Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Accounts payable to related party Advances related party Total current liabilities Stockholders' equity (deficit) Authorized: 100,000,000 common shares par value $0.001 Issued and outstanding 51,750,000 and 49,250,000 as of October 31, 2010 and April 30, 2010, respectively Additional paid-in capital Accumulated other comprehensive income Deficit ) ) Total stockholders' equity (deficit) ) ) Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 ENHANCE SKIN PRODUCTS INC. formerly Zeezoo Software Corp. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS For the three months and six months ended October 31, 2010, and October 31, 2009 (Unaudited) Three Months Six Months ended ended October 31 October 31 Revenue $ Cost of goods sold Gross profit EXPENSES Operating expenses General & administrative Professional fees Marketing Net loss before other items ) Other items Legal settlement expense - - Interest income - ) - ) Net loss before income taxes ) Provision for income taxes - Net loss $ ) $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding Theaccompanying notes are an integral part of these condensed consolidated financial statements. 4 ENHANCE SKIN PRODUCTS INC. formerly Zeezoo Software Corp. CONSOLIDATED CONDENSED STATEMENTS OF STOCKHOLDERS' EQUITY For the six months ended October 31, 2010 and the year ended April 30, 2010 (Unaudited) Accumulated Additional other Total Common Stock paid in comprehensive Stockholders Shares Amount Capital income Deficit Equity (Deficit) Balance April 30, 2009 $ ) $ Translation adjustment ) ) Net loss for theperiod ) ) Balance April 30, 2010 ) ) Common stock sold at $0.04 per share for cash Common stock issued with indirectprimary offering agreement for services Translation adjustment ) ) Net loss for theperiod ) ) Balance October 31, 2010 $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 5 ENHANCE SKIN PRODUCTS INC. formerly Zeezoo Software Corp. CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS For the six months ended October 31, 2010, and October 31, 2009 (Unaudited) Six Months ended October 31 CASH FLOWS FROM OPERATING ACTIVITIES Net loss for the period $ ) $ ) Amortization of intangible assets - Stock issued for services - Changes in operating assets and liabilities: Accounts receivable ) ) Sales tax recoverable ) Prepaids & deposits Inventory ) Accounts payable and accrued liabilities ) Accounts payable to related party Cash flows from operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Patent applications - ) Trademarks - ) Cash flows from investing activities - ) CASH FLOWS FROM FINANCING ACTIVITIES Procceds from issuance of common stock - Proceeds from related party advances - Cash flows from financing activities - NET INCREASE (DECREASE) IN CASH ) Effect of foreign currency translation adjustments ) Cash, beginning of the period Cash, end of the period $ $ Supplemental disclosure with respect to cash flows: Cash paid for income taxes $
